                           TINITED STATES DISTzuCT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  ABILENE DIVISION

TRE VON WOODARDS,

       Plaintiff,

                                                              No, 1:19-CV-256-H-BU

DAVID GANNAWAY,

       Defendant.

             ORDER ACCEPTING REPORT AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

       Tre Von Woodards, proceeding pro se, filed this civil-rights complaint against David

Gannaway on December 23, 2019       . Dkt. No. 2. Unrted    States Magistrate Judge John R.

Parker reviewed the complaint and submitted findings and conclusions to this Court. Dkt.

No. 6. Judge Parker recommended that the Court summarily dismiss Woodatds's

complaint under 28 U.S.C.    S 1915(eX2)(B) because    the complaint "fails to iaclude any

details regarding the allegations or state any request for relief." Id.   at7. Woodards filed

purported objections to Judge Parker's fildings and conclusrons, alleging that Gannaway

discriminated against him based on his religious practices. Dkt. No. 7 at 1. Because

Woodards's filing does not contain any specific objections within the meaning of Federal

Rule of Civil Procedure 72ir^)(2), the Court need not review any part ofJudge Parker's

disposition de novo. SeeFed. R. Civ. P. 72(b)(3).

       The Cout has examined the record and reviewed the findings, conclusions, and

recommendation for plain enor. Finding none, the Court accepts and adopts the findings,

conclusions, and recommendation of the United States Magistrate Judge.
      Woodards's complaint and the claims within it are dismissed without prejudice. All

reliefnot expressly granted and any pending motions are denied.

      So ordered on         L . rrro.
                      March-C-,



                                                J
                                                          STATES DISTRICT JUDGE
